One-minute speeches on matters of political importance
The next item is one-minute speeches on matters of political importance.
- (SL) Allow me, first of all, to extend a warm welcome to Romania and Bulgaria on their entry to the European Union. I would, however, like to mention one of the conditions for the accession of Bulgaria to the European Union, namely the closure of the Kozloduj nuclear power plant. Despite the modernised safety system and the positive safety assessment by the relevant European institutions, Bulgaria must close reactors 3 and 4 by the end of 2006.
Bulgaria exports electricity to all its neighbouring countries, and numerous Members of this House have repeatedly drawn attention to the enormous social, economic and environmental damage that would be caused, and to the problems that would ensue, in the form of an increased dependence on imports and of problems in obtaining a reliable energy supply, should both reactors be closed. Given the nature of the problem, I hope that the Council will react flexibly and make arrangements with the Bulgarian Government to defer the closure of both reactors. At a time when we have been placing so much emphasis on the importance of competitiveness, safety and a sustainable energy supply, calls for the closure of Kozloduj are downright ridiculous.
(FR) Mr President, ladies and gentlemen, some members of the World Trade Organization do not comply with fundamental social standards and use the violation of social rights to compete unfairly and to distort the rules of competition. Besides the European Communication on promoting decent work for all, how is the Union using its influence in the WTO to ensure respect for the fundamental rights of workers in member countries?
There are 200 million children in paid employment in the world, 12 million people perform forced labour, more than two million employees die every year from the consequences of accidents at work or of occupational diseases, and 145 trade unionists were assassinated last year. In the light of these facts, it is not surprising that globalisation frightens our fellow citizens.
Declaring good intentions is laudable, but it is not enough. The time has come to penalise all countries that benefit from the opening of markets but refuse to comply with the International Labour Conventions. Europe must organise itself and use its collective influence in the WTO to ensure that the requirements of the International Labour Organization are respected.
(LT) The European Parliament often discusses issues that are topical to all countries as well as issues that are only of interest to representatives of certain countries. However, the European Parliament Press Service does not reflect this distinction, and the national press services attached to the European Parliament (like Lithuania's for example) state that they cannot designate issues in their summaries as priority issues if they have not been designated as such for the European Parliament Press Service. Therefore, matters of importance to Lithuania, such as the Baltic Sea Strategy or relations with Russia, are not reflected in the Lithuanian press reports. They are relegated to secondary importance. I strongly request that the European Parliament Bureau looks into the activities of the European Parliament Press Service to ensure that attention is given not only to issues of general European interest, but also to issues of interest to individual countries, whose concerns are also discussed in Parliament.
(NL) Mr President, tomorrow, this House will be voting on a proposal to liberalise the European fireworks market, something desired by nobody in Europe except the fireworks industry, which obviously has a hand in both the Commission document and the report.
There are major discrepancies in fireworks legislation in European countries. In my own country, the Netherlands, we have exercised extreme caution ever since a terrible disaster in a fireworks factory in Enschede. We are not waiting for Europe to hand down to us a harmonisation proposal preventing us from imposing our own stricter fireworks requirements.
Since I take the view that public safety should always prevail over the profits made by the fireworks industry, I shall be advising everyone to vote against this report tomorrow.
(PL) Mr President, the draft report on alleged CIA detention centres on European territory was presented yesterday by Mr Fava. In this report Poland is singled out as the only European Union Member State where such secret CIA detention centres could have been located. No evidence is provided in support of this statement. It is mere supposition.
This attempt to compromise a new Member State by accusing it of cooperating in torturing terrorists is nothing short of scandalous. One might well wonder if this is not a punishment meted out to Poland by certain Member States of the Union because of Poland's close military cooperation with the United States. It could be interpreted as an attempt to bring Poland back into line. I should like to emphasise that we are paying undue attention to these allegations instead of putting more efforts into countering the terrorist threat in Europe.
Mr President, colleagues will recall last week's exhibition in Parliament showing the multilingual attainment of the Babeş-Bolyai University in Cluj, Romania.
A wholly regrettable incident cast serious doubts over the commitment of the university to genuine multilingualism. In 2005, the university's senate passed a resolution that notices in the university should be displayed in all its three languages: Romanian, Hungarian and German. Yet attempts to introduce Hungarian language notices in the university building last week were prevented by force, and those involved were sacked by the university on Monday.
There is a far-reaching contradiction here. Either the university is indeed multilingual, meaning that it must accept the full equality of the Hungarian language, or it is not, in which case it should stop pretending that it is.
Mr President, in Ireland we are in the middle of a 16-day campaign to highlight the issue of domestic violence. It is essential that domestic violence is confronted and the proper services put in place, because domestic violence destroys millions of lives - those of women, children and sometimes men - right across Europe.
Awareness-raising is the first step. Yesterday I had the opportunity to launch an exhibition of artwork and poetry, run by the Donegal Women's Domestic Violence Service, with contributions from three local schools: St Columba's, the Vocational School and Loreto Convent in Letterkenny in north-west Ireland.
A related issue, and an important one for Ireland, is human trafficking. I call on our Taoiseach, who was here in Parliament today, to ratify immediately both the Council of Europe Convention on Trafficking in Human Beings and the United Nations Protocol on Trafficking in Persons. It has been assessed that Ireland is a transit and destination country for trafficking in women and children, and evidence suggests that organised criminal gangs are helping international traffickers establish trafficking routes in Ireland.
Mr President, I should like to pay tribute to my constituent, Mr Alexander Litvinenko. Alexander was fearless in exposing the political gangsters that now run Russia, and the creatures of the KGB and FSB that still hold political office in Europe. For his bravery, he paid the ultimate price.
In April, I made two speeches in this Parliament repeating allegations made to me by Alexander that Romano Prodi had been an agent of some kind of the KGB. Alexander told me that the key figure to understanding Mr Prodi's alleged relationship with the KGB in the 1970s was a man named Sokolov, also known as Konopkine, who worked for TASS in Italy.
Since Alexander can no longer testify to this effect, as he was ready, willing and able to do, I am pleased to provide this service for him posthumously.
(PL) Mr President, Poland would like any decision on replacing our national currency with the euro to be taken on the basis of a referendum, as was the case in Sweden.
Pursuant to the 1994 Treaty on Accession laying down the conditions for the accession of Sweden, the Swedish authorities were required to replace the Swedish krona with the euro. Nonetheless, a referendum on the issue was held in Sweden in 2003. The result was a victory for those in favour of retaining the krona, so no action was taken to introduce the euro.
The people of Poland are also entitled to a say on an issue of such vital importance for them. At present, as many as 36% of my fellow citizens consider that bringing in the euro would lead to price rises and lower living standards. They feel that introduction of the euro would amount to a political experiment with dubious benefits. We do not wish to hand Polish monetary policy over to the European Central Bank at Frankfurt.
(CS) Mr President, ladies and gentlemen, the discussion on raising consumer taxes on beer in yesterday's EU finance ministers' Council meeting does not only affect the Czech Republic. Beer and alcohol taxation should be viewed in context. We Czechs treat beer as an integral part of our national cuisine; beer has the same significance for us as fine wine does for the French. Just as many of my French-speaking colleagues would not think of having lunch without a glass of red wine, our traditional Czech lunch without a half-litre of high-quality Czech beer would, for me, be unthinkable. Yesterday's Czech veto on increasing consumer tax on beer should therefore be interpreted not only as a call for a comprehensive solution to the problem of taxation on alcoholic drinks but also as a call for all of Europe's problems to be addressed on the basis of equality.
Ladies and gentlemen, if we want to fight against the negative effects of alcohol, we should establish the same taxation arrangements for all alcoholic drinks. If we want to revive European agriculture, we should reform the common agricultural policy and support all farmers equally. If we want to fight against terrorism, we must make sure that all Member States participate equally in that fight.
(PL) Mr President, a year ago Russia imposed an embargo on certain Polish products of plant and animal origin. This was one of the reasons why Poland blocked negotiations between the European Union and Russia on a new Partnership and Cooperation Agreement, which was the subject of today's debate.
Poland used its veto to defend its interests. The veto was a test of European unity against Russia and an expression of a strong spirit of EU solidarity. The European Union came through that test with flying colours. It showed that it cared about the interests of individual Member States. It was unfortunate, however, that it was only after the embargo had been in place for a year that Mr Barroso, the President of the European Commission called on Russia to lift it, insisting that the ban on imports was unjustified.
The effect of the Polish veto was to put on hold discussion on a new agreement with Russia, a matter of great importance to the whole European Union. The existing agreement dates back 10 years and is no longer relevant to current problems. A new agreement is essential to developing a common trade and energy policy with Russia, which is vital for the whole European Union. We can but hope that in future, the European Commission will help in resolving such unilateral bans imposed on Member States of the European Union by third countries as a matter of urgency, and that it will not be necessary to hold up key negotiations such as these, which involve common European Union policy towards Russia.
(IT) Mr President, ladies and gentlemen, it seems to me, on the very day when we are facing the decision to slow down the negotiations for Turkey's accession to the European Union that we are greatly mistaken in telling our public that the reason for this slowing down is the Cyprus question - the details of which are probably known to one European citizen in 1 000, or one in 10 000.
The truth is that this Europe of ours is frightened and is riding the wave of fear of those who put illegal immigration, fundamentalism and terrorism on the same plane and try to exorcise these enemies as if they were outside our frontiers. They thus use Turkey as a scapegoat. These are fears that should not be indulged. Instead they should be vanquished by a European political leadership that is capable of offering us a grand dream: a noble vision of a Europe that is secular, tolerant, modern and courageous, and thus capable of opening up so as to conquer the external enemies and above all the enemies within that cause ever-increasing worry.
(PL) Mr President, Poland's refusal to sanction the Union's negotiating mandate on talks with Russia should not be understood as action against Russia, and certainly not as opposition to negotiating a sound partnership agreement with that country.
We were forced to take that position, and we were aware that it is best to prevent matters from reaching such a stage. We would wish to avoid similar situations arising in the future. But I would appeal to the EU side, and in particular to the Council and to the Commission, and ask them to examine their consciences and review their response to this issue.
I personally approached at least three Commissioners, those responsible for trade, agriculture and food safety. I raised the matter during plenary sittings, and also at the Committee on Agriculture and Rural Development. I can confirm that there was a lack of cooperation between the relevant Directorates-General and Commissioners on the matter. Should similar situations arise in the future, support and joint action by all Member States will be of vital importance, in combination with the stance adopted by European Union institutions.
Mr President, hard drug abuse is a worldwide disease for which there is no significant cure. People suffering from this serious illness must get their daily drug dose irrespective of cost or danger to themselves. They will steal, prostitute themselves or kill if necessary in order to obtain their required drug. In satisfying their dependency, they are providing life support for the flourishing drug-trafficking criminals. Many will die from the consequences of their addiction; others will suffer severe complications.
Our society has been trying to deal with this problem using expensive police methods, partly due to ignorance and partly due to desperation. These methods have failed conclusively because drug addicts need the help of a doctor, not a policeman. Recently, some courageous senior police officers, including a deputy chief constable in the UK, have called for a change in tactics. They are right! Let us consider taking the brave step of beginning to treat drug abuse victims by providing them with their required drug in a controlled medical environment, free of charge, free of complications, free of police and the law and free of crime. Let us at last start treating them like patients, not criminals.
(DE) Mr President, I would like to say something about the transmission of our sittings. I think it is intolerable, when this House meets together in plenary session, as it is doing now, when we have various things to discuss, such as - as we are about to do - the Seventh Research Framework Programme, that, for those who run this place, everything is more important than having this meeting transmitted via a proper system of cameras to the Internet and then to the media by way of the relevant interfaces. I would be much obliged to you if you were to give your attention to this matter, which affects the work done in this House.
(LT) Events in the past few months in the area of European Union-Russian relations have shown that Europe is starting to recognise the reality. The strategic partner with so-called 'common values' has already been downgraded to a pragmatic partner, and it will not be long before Iran, with all of its energy resources, is also recognised as Europe's pragmatic partner. Support for terrorists will be no obstacle. We have already accepted that Russia's 'sovereign' statutes allow its agents to go around killing enemies of the regime anywhere in the world. We accept it when the Kremlin openly tells Europe that the values we cherish are artificial and warns against spreading the colonialism of European democracy. We keep silent and hope for that price to gain an Energy Charter, even though Russia has repeatedly said that it will rewrite the document in its own way and force Europeans to back down. Recently Poland tried to defend the principle of European solidarity, and the EU was displeased with that. We pushed aside the energy problem raised by the Poles and talked only about meat. Therefore, talk about a Constitutional consensus is futile while we have no consensus of solidarity in our minds and hearts, and while Russia can buy not only a gas pipeline, but also European politicians.
That concludes the one-minute speeches on matters of political importance.